                           Case 3:19-cv-00219-X Document 1-1 Filed 01/28/19                                                                   Page 1 of 1 PageID 39
    JS44 (Rev.06/17)-TXND (Rev. 06/17)                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. Tbis form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the (Jlerk of Court for the
    purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

    1.(a) PLAINTIFFS                                                                                               DEFENDANTS
    MA LEG PARTNERS 1                                                                                             CITY OF DALLAS



      (b) County of Residence of First Listed Plaintiff                                                            County of Residence of First Listed Defendant
                                    (EXCEPTIN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.


      (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (IfKnown)
    Richard B. Schiro, Law Offices of Richard B. Schiro, 2706 Fairmount Street,
    Dallas, Texas 75201; 214-521-4994

    11. BASIS OF JURISDICTION fWacc aw "X"inOneBoxOniy)                                               III. CITIZENSHIP OF PRINCIPAL F ARTIES (Place an -X" m One Boxfor Plaintiff
                                                                                                               (For Diversity Cases Only)                                           and One Boxfor Defendant)
    □ 1   U.S. Government                ^3       Federal Question                                                                          PTE     DEE                                                 PTF        DEF
             Plaintiff                               (U.S. Government Not a Party)                        Citizen of This State             □ 1      □     1   Incorporated or Principal Place           0 4       0 4
                                                                                                                                                                 of Business In This State

    □ 2   U.S. Government                □ 4      Diversity                                               Citizen of Another State          O 2      O     2   Incorporated owe/Principal Place          O 5       0 5
             Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State


                                                                                                          Citizen or Subject of a           0 3      0     3   Foreign Nation                            0 6       0 6
                                                                                                            Foreiim Countrv

    IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                Click here for: Nature of Suit Code Descriptions.
1             CONTRACT                                                 TORTS                                FORFEITURE/PENALTY                           BANKRUPTCY                      OTHER STATUTES                  1
    □ 110 Insurance                        PERSONAL INJURY                   PERSONAL INJURY              3 625 Drug Related Seizure          3 422 Appeal 28 USC 158              3 375 False Claims Act
    □ 120 Marine                        □ 310 Airplane                   3 365 Personal Injury -                  of Property 21 USC 881      3 423 Withdrawal                     3 376 QuiTam(31 USC
    O 130 Miller Act                    □ 315 Airplane Product                    Product Liability       3 690 Other                                    28 USC 157                          3729(a))
    □ 140 Negotiable Instrument               Liability                  3 367 Health Care/                                                                                        3 400 State Reapportionment
    □ 150 Recovery of Overpayment □ 320 Assault, Libel &                         Pharmaceutical                                                    PROPERTY RIGHTS                 3 410 Antitrust
          & Enforcement of Judgment       Slander                                Personal Injury                                              3 820 Copyrights                     3 430 Banks and Banking
    □ 151 Medicare Act              □ 330 Federal Employers'                     Product Liability                                            3 830 Patent                         3 450 Commerce
    □ 152 Recovery of Defaulted           Liability                      □ 368 Asbestos Personal                                              3 835 Patent - Abbreviated           3 460 Deportation
           Student Loans                □ 340 Marine                              Injury Product                                                      New Drug Application         3 470 Racketeer Influenced and
           (Excludes Veterans)          O 345 Marine Product                      Liability                                                   3 840 Trademark                                Corrupt Organizations
    □ 153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                           LABOR                       SOCIAL SECURITY                 3 480 Consumer Credit
          of Veteran's Benefits         □ 350 Motor Vehicle              3 370 Other Fraud                3 710 Fair Labor Standards          3 861 HIA(1395ff)                    3 490 Cable/Sat TV
    □ 160 Stockholders'Suits            □ 355 Motor Vehicle              3 371 Truth in Lending                  Act                          3 862 Black Lung (923)               3 850 Securities/Commodities/
    □ 190 Other Contract                       Product Liability         3 380 Other Personal             3 720 Labor/Management              3 863 DIWC/DIWW (405(g))                    Exchange
    □ 195 Contract Product Liability    □ 360 Other Personal                     Property Damage                 Relations                    3 864 SSID Title XVI                    890 Other Statutory Actions
    O 196 Franchise                           Injury                     3 385 Property Damage            3 740 Railway Labor Act             3 865 RSI (405(g))                   3 891 Agricultural Acts
                                        □ 362 Personal Injury -                  Product Liability        3 751 Family and Medical                                                 3 893 Environmental Matters
                                               Medical Malpractice                                               Leave Act                                                         3 895 Freedom of Information
1          REAL PROPERTY                    CIVIL RIGHTS                  PRISONER PETITIONS              3 790 Other Labor Litigation             FEDERAL TAX SUITS                         Act
    □ 210 Land Condemnation             3 440 Other Civil Rights             Habeas Corpus:               3 791 Employee Retirement           3 870 Taxes (U.S. Plaintiff          3 896 Arbitration
    □ 220 Foreclosure                   3 441 Voting                     3 463 Alien Detainee                    Income Security Act                     or Defendant)             3 899 Administrative Procedure
    □ 230 Rent Lease & Ejectment        3 442 Employment                 3 510 Motions to Vacate                                              3 871 IRS—Third Party                      Act/Review or Appeal of
    □ 240 Torts to Land                 3 443 Housing/                           Sentence                                                                26 USC 7609                     Agency Decision
    D 245 Tort Product Liability               Accommodations            3 530 General                                                                                             3 950 Constitutionality of
    O 290 All Other Real Property       3 445 Amer. w/Disabilities -     3 535 Death Penalty                     IMMIGRATION                                                                 State Statutes
                                               Employment                    Other:                       3 462 Naturalization Application
                                        3 446 Amer. w/Disabilities - 3 540 Mandamus & Other               3 465 Other Immigration
                                               Other                     3 550 Civil Rights                      Actions
                                        3 448 Education                  3 555 Prison Condition
                                                                         3 560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V. ORIGIN (Place an "X" in One Box Only)
^ 1 Original    O 2 Removed from                              O    3     Remanded from               D 4 Reinstated or       OS Transferred from                  6 Multidistrict              □ 8 Multidistrict
          Proceeding                State Court                         Appellate Court                  Reopened               Another District                    Litigation -                   Litigation -
                                                                                                                          (specify)                       Transfer                                   Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity)'.
    VI. CAUSE OF ACTION
                                            Brief description of cause:
                                            unconstitutionality of sections of City ordinance
VII. REQUESTED IN                           □ CHECK IF THIS IS A CLASS ACTION                               DEMAND i                                       CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23, F.R.Cv P.                                                                                JURY DEMAND:                M Yes             CINo
VIII. RELATED CASE(S)
                                               (See instructions):
            IF ANY                                                       JUDGE                                                                    DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
    01/28/2019                                                             /s/Richard B. Schiro
FOR OFFICE USE ONLY


      RECEIPT U                     AMOUNT                                       APPLYING IFP                                       JUDGE                              MAG. JUDGE
